Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ed HajiKhalili on 1-24-21.

The application has been amended as follows: 
Amend claims 16-30 as follows:

16. A robotic device for cleaning the exterior of high-rise buildings, the robotic device comprising:
a robot chassis composed of titanium 
a movable wheel mechanism which moves inflatable balloon wheels covered with silicone anti-slip socks for pressing on a glass surface, a control unit 
a laser distance sensor which receives 
an ultrasonic distance sensor measuring the distance between the robotic device and the glass, 
a linear distance sensor measuring the distance between the brush and the glass
an ultrasonic wind sensor measuring a work area, 
driver boards providing servo motors, the fan including propellers providing  and a  fan hood which provides a vacuum effect  and axial thrust on a the fan further including connecting flange,
a main brush for cleaning and drying the glass surface including a brush hood covering the main brusha main brush connection flange, a main brush bedding bearing, a main brush movement mechanism including a servo motor, a reducer for increasing the torque of the main brush
multiple auxiliary brushes including  a connection flange, a motor for driving the auxiliary brushes an auxiliary brush chain-tooth motion system, 
a washing system including an actuator providing back and forth movements to the washing system; 

a solution tankincluding an ultrasonic level sensor measuring the amount of solution in the solution tank.  

17. The robotic device of claim 16, on the cleaning surface and prepare the appropriate solution mixture, and comprises mechanisms

18. The robotic device of claim 17, wherein the robotic device helps the drying process of the cleaning solution by creating a vacuum effect on the cleaning surface with the fan servo motors the fan servo motors 

19. The robotic device of claim 18, wherein the propellers are designed to ensure axial thrust and to adjust the air flow rate 

20. The robotic device of claim 19, wherein the robot chassis is composed of 

21. The robotic device of claim 20, wherein the control unit the ultrasonic distance sensors that measure the distance between the robotic device and the window; wherein the control unit controls the movable wheel mechanism to 3Application No.: TBDDocket No.: 01619.001-PA-USZplace

22. The robotic device of claim 21, wherein the robotic device comprises a mechanism which automatically adjusts the distance between the robotic device and the surface to be cleaned according to the distance information received from the ultrasonic distance sensor by the moveable wheel mechanism, and performs, when the robotic device coincides with any obstacle on facades, the cleaning process by adjusting the distance between the robotic device and the surface to be cleaned as much as the height of the obstacle.  

23. The robotic device of claim 22, further comprising a shock absorber balance apparatus at the back of a shell portion including a soft silicone structure of the robotic device configured for preventing the shell and robot chassis from hitting the surface to be cleaned in case the robotic device moves away from the building surface or rotates around its own axis due to the wind in case of a power cut while the robotic device is cleaning the building surface or in case of any breakdown in the fan motors providing axial thrust; and 



25. The robotic device of claim 24, further comprising: high resolution digital cameras disposed on the robotic device configured to allow for an operator to instantaneously control the robotic device cleaning operation 

26. The robotic device of claim 25, further comprising: a the homogeneous spraying of the a control unit 

27. The robotic device of claim 26, further comprising: two a tank selector system from the discharge points of the tanks through a hose; control unit 

28. The robotic device of claim 27, wherein the tank selector system allows sequential use of the solutions with different properties according to a cleaning method to be applied to the facade, the tank selector system being present between the solution tanks and the solution pump.  

29. Cancel  

30. Cancel

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach the combination of features recited in new claim 16.
 
KR20080068165, cited in the international search report, teaches a robotic device for cleaning the exterior surface of a building including glass windows. The robotic device includes position sensors and a wind sensor. However, KR20080068165 does not teach or render obvious the combination of feature related to the wheels and fans recited in claim 16. 

WO2013076712, also cited in the international search report teaches a robotic device for cleaning the exterior surface of a building However, WO2013076712 does not teach or render obvious the combination of feature related to the wheels and fans and wind sensor recited in claim 16

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713